Case 1:20-cr-00164-AT Document 11 Filed 05/11/20 Page 1 of 5
                      Case 1:20-cr-00164-AT Document 11 Filed 05/11/20 Page 2 of 5

DEFENDANT: XIAO-JIANG LI
CASE NUMBER: 1:20-CR-0164-AT-1                                                         Judgment -- Page 2 of 5




Judgment in a Criminal Case
Sheet 4 -- Probation

                                                  PROBATION

You are hereby sentenced to probation for a term of: ONE (1) YEAR.

    •    Due to Dr. Li’s employment and medical needs, he will be allowed to travel to and reside in China
         during the one-year probationary period.
    •    Dr. Li must report the dates of travel in China and anticipated city of residence to his supervising
         probation officer, prior to his travel. When Dr. Li secures housing, he shall provide the address of such
         housing to the Probation Officer. If. Dr, Li returns to the United States, he shall advise the probation
         officer prior to travel and identify his anticipated location and address of residence.
    •    During the probationary period, the need for reporting or alternatively, reporting method and frequency
         of reporting shall be determined by Dr. Li’s supervising probation officer.
    •    The probation officer is not authorized to contact the Dr. Li’s employer(s) directly regarding his
         employment or wages. Instead, the Dr. Li may provide a report to his supervising probation officer
         regarding his employment and provide pay records or other suitable evidence reflecting his income
         earned.
Case 1:20-cr-00164-AT Document 11 Filed 05/11/20 Page 3 of 5
                      Case 1:20-cr-00164-AT Document 11 Filed 05/11/20 Page 4 of 5

DEFENDANT: XIAO-JIANG LI
CASE NUMBER: 1:20-CR-0164-AT-1                                                                          Judgment -- Page 4 of 5




                                    STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

  1.   You must report to the probation office in the federal judicial district your current residence, unless the probation officer
       instructs you to report to a different probation office or within a different time frame.
  2.   After initially reporting to the probation office, you will receive instructions from the probation officer about how, and when
       you must report to the probation officer, subject to the terms of this Judgment, and you must report to the probation officer as
       instructed.
  3.   You must not knowingly to leave the federal judicial district where you are authorized to reside without first advising the
       Probation Officer of your travel plans . Specifically, you are required before traveling to China to advise the probation officer
       of your specific travel plans and anticipated city of residence in China, consistent with the terms of this Judgment. You ARE
       authorized to travel to and reside in China, pursuant to the provisions of this Judgment, once you provide the requisite
       information to the Probation Officer.
  4.   You must answer truthfully the questions asked by your probation officer.
  5.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
       officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  6.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
  7.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
       that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
       nunchakus or tasers).
  8.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
       without first getting the permission of the court.
  9.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov

I understand that a violation of any of these conditions of supervised release may result in modification, extension, or revocation of
my term of supervision.


Defendant's Signature                                                  Date

USPO's Signature                                                       Date
                    Case 1:20-cr-00164-AT Document 11 Filed 05/11/20 Page 5 of 5

DEFENDANT: XIAO-JIANG LI
CASE NUMBER: 1:20-CR-0164-AT-1                                                        Judgment -- Page 5 of 5




                                 CRIMINAL MONETARY PENALTIES


                Special Assessment

TOTAL           $100.00

                Fine

TOTAL           The Court waives a fine in this action.

                Restitution


Name of Payee                 Total Loss*****              Restitution Ordered      Priority or Percentage

IRS-RACS                      $35,089.00                   $35,089.00
Attn: Restitution
Mail Stop 6262
333 W. Pershing Avenue
Kansas City, MO 64108



TOTALS                        $35,089.00                   $35,089.00

The $35,089.00 restitution payment is to be applied, in the amounts listed with the corresponding tax year,
pursuant to the Restitution Payment Schedule below:


                 UNITED STATES v. XIAO-JIANG LI, 1:20-CR-164-AT
                         RESTITUTION PAYMENT SCHEDULE

    Name                  SSN                   Tax Year                Amount
    Xiao-Jiang Li         XXX-XX-5357           2012                    $4,369.00
    Xiao-Jiang Li         XXX-XX-5357           2013                    $4,503.23
    Xiao-Jiang Li         XXX-XX-5357           2014                    $4,460.06
    Xiao-Jiang Li         XXX-XX-5357           2015                    $8,921.20
    Xiao-Jiang Li         XXX-XX-5357           2016                    $7,723.33
    Xiao-Jiang Li         XXX-XX-5357           2017                    $2,778.99
    Xiao-Jiang Li         XXX-XX-5357           2018                    $2,333.19
